Citation Nr: 0327907	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for infectious 
hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board observes that, in a January 2003 VA psychiatric 
examination, the examiner related the veteran's current 
psychiatric disorder to his period of active service.  The 
Board finds that this examination report constitutes an 
informal claim for compensation; therefore, this claim is 
referred to the RO for the necessary development and 
adjudication.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the Board attempted additional 
development of this matter in March 2002.  The Board 
requested that current medical treatment records be obtained, 
and that the veteran be afforded a VA specialty examination 
to determine the functional impairment due to his service-
connected hepatitis.  The Board observes that no VA clinical 
records subsequent to 1999 have been associated with the 
claims file.  In addition, the veteran was provided a VA 
general medical examination that did not comport with the 
requirements for a comprehensive hepatitis examination.  
Finally, the rating criteria for the evaluation of hepatitis 
were changed effective July 2, 2001, and the veteran's 
hepatitis has not been evaluated under the new criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7345.

As to the VCAA, the Board finds that no document contained in 
the claims file satisfies the duty to notify which requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).]

Finally, in a letter dated March 2001, the RO advised the 
veteran that he must submit evidence within 60 days from the 
date of the letter.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30 day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA medical records not 
previously associated with the claims 
file.

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the level of 
functional impairment attributable to his 
service-connected infectious hepatitis.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The opinion should 
be supported by a complete medical 
rationale and should identify the 
relevant facts relied upon.

5.  The RO should readjudicate the 
veteran's claim and should remain 
cognizant of the regulatory changes 
concerning the rating criteria for 
hepatitis and of the necessity for staged 
ratings where warranted.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claim for benefits, a summary of the 
evidence pertinent to the issue on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




